Citation Nr: 9920832	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  94-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for residuals of 
hypothermia.  

2. Whether new and material evidence has been presented to 
reopen the veteran's claim for bilateral hearing loss.  

3. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling.  

4. Entitlement to a rating in excess of 10 percent for 
service-connected cervical strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
August 1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

With respect to hypothermia, the present appeal arises from a 
December 1993 rating decision, in which the RO denied the 
veteran's claim of service connection for residuals of 
hypothermia.  An NOD was filed in March 1994, and an SOC was 
issued by the RO in April 1994.  The veteran filed a 
substantive appeal in May 1994.  In July 1994, the veteran 
testified before a hearing officer at the VARO in Roanoke.  

With respect to a right knee disorder and bilateral hearing 
loss, the present appeal arises from September 1996 rating 
action, in which the RO denied the veteran's increased rating 
claim for a right knee disorder, and determined that no new 
and material evidence had been presented to reopen the 
veteran's previously denied claim of service connection for 
bilateral hearing loss.  The veteran filed an NOD in October 
1996, and an SOC was issued by the RO, as to the issue of the 
right knee, in January 1997.  The veteran filed a substantive 
appeal in April 1997.  As to the issue of bilateral hearing 
loss, an SOC was issued by the RO in November 1997, and a 
substantive appeal was filed by the veteran that same month.  
In February 1998, the veteran testified before a hearing 
officer at the VARO in Roanoke.  

The Board notes that the issue of cervical strain will be 
addressed in the Remand section of this decision.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran was treated in January 1991, during the course 
of his active service, for hypothermia.  

3. There is no competent medical evidence of record that the 
veteran currently suffers from residuals of hypothermia.  

4. Service connection for bilateral hearing loss was denied 
in a December 1993 rating decision.  The veteran was 
notified of the decision, and no timely appeal was filed; 
thus, under the law, that decision became final.  

5. The evidence introduced into the record, since service 
connection for bilateral hearing loss was denied in 
December 1993, does not bear directly and substantially 
upon the specific matter under consideration, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in 
order to fairly decide the merits of the claim.  


6. The veteran has complained of pain, effusion, and 
instability in his right knee since twisting the knee 
while playing football in service.

7. A VAMC Salem orthopedic examination report, in January 
1996, noted that the veteran was probably suffering from 
tendinitis in his right knee.  

8. The veteran has reported that it is impossible for him to 
run or jog because of resulting pain and effusion in his 
right knee.

9. VA examinations, in August 1997 and April 1998, reported 
positive laxity of the veteran's right knee with joint 
line tenderness, although the knee evidenced a full range 
of motion and radiographic studies were within normal 
limits.  

10. The evidence of record raises a reasonable doubt as to 
whether the veteran's right knee disorder results in 
moderate disablement.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for residuals of hypothermia.  
38 U.S.C.A. § 5107(a) (West 1991).  

2. Evidence submitted since the previous final decision 
denying entitlement to service connection for bilateral 
hearing loss is not new and material, and the veteran's 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).  

3. Granting the veteran the benefit of the doubt, the 
schedular criteria for a rating of 20 percent for a right 
knee disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he underwent an enlistment medical examination in 
November 1989.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
0
0
10
0
0

In January 1991, during the course of his active duty, the 
veteran was diagnosed with hypothermia after he became very 
cold during a morning Marine Corps outdoor training exercise.  
He was treated with hot packs, blankets, and warm fluids.  No 
additional treatment for hypothermia, or any residuals 
thereof, was reported throughout the duration of his service.  
In August 1993, the veteran was medically examined for 
purposes of separating from active service.  No complaints or 
findings with respect to any residuals of hypothermia were 
noted. Upon audio-logical evaluation at that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
0
5
5
0

Also in August 1993, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the 
RO, in which he filed claims of entitlement to service 
connection, inter alia, for residuals of hypothermia, 
bilateral hearing loss, and a right knee disorder.  


In October 1993, the veteran was medically examined for VA 
purposes.  With respect to hypothermia, he related that, 
during Marine Corps boot camp at Parris Island, SC, he had 
been treated for that disorder.  He complained that he now 
became cold very easily, and did not tolerate cold weather 
very well.  In addition, he reported that, when the weather 
was cold, his hands became numb and his feet hurt, and that 
warmth relieved these symptoms.  The examiner's diagnosis was 
history of hypothermia, with complaints of intolerance to 
cold.  

With respect to hearing loss, the veteran complained of 
ringing in his ears and stated that, while he did not notice 
a hearing loss, other people had told him he had a hearing 
problem.  He did not complain of ear pain or ear drainage, 
nor did he report a history of ear infection or ear surgery.  
He did, however, report a significant history of noise 
exposure, both in the military and as a civilian.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
0
0
0
5
-5

Pure tone averages of the veteran's hearing, bilaterally, was 
0 (zero) dB.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.  The examiner noted that hearing acuity was within 
normal limits from 250 Hz to 8000 Hz bilaterally, and that 
speech recognition in quiet was good, bilaterally, with no 
roll-over.  

As for a right knee disorder, the veteran reported that he 
had injured the knee playing football, and that he 
subsequently suffered from right knee pain, instability, and 
locking.  He also noted that an MRI (magnetic resonance 
imaging) scan as well as X-rays of his right knee had been 
within normal limits.  In addition, the veteran complained of 
a throbbing pain, which increased when he turned or twisted 
the knee, or attempted to squat.  Upon clinical examination, 
there was no finding of laxity, effusion, or edema.  Range of 
motion was 0 degrees to 130 degrees, bilaterally.  
Furthermore, the examiner noted that an arthrogram of the 
right knee had revealed normal menisci and a prominent recess 
on the medial aspect of the patella, with questionable 
significance.  An X-ray of the right knee was within normal 
limits.  The examiner's diagnosis was subjective history of 
injury to right knee, diagnosed as torn ligament, with no 
clinical or radiographic findings.  

In July 1994, the veteran testified before a hearing officer 
at the VARO in Roanoke.  Under questioning, the veteran noted 
his treatment for hypothermia in service.  He also testified 
that he had not had additional treatment for any residuals of 
hypothermia in service, because his duty stations had been in 
warm weather climates.  In addition, the veteran complained 
of an inability to tolerate cold weather, with symptoms of 
pain and a feeling that his skin was burning and being 
pierced by needles.  He noted that he had had no problems 
tolerating cold weather prior to service.  

In March 1995, the RO received treatment records from the VA 
Medical Center (VAMC) at Salem, dated from October 1993 to 
January 1995.  These records reflected the veteran's 
complaints of patellofemoral knee pain and instability, and 
he was noted to be undergoing physical therapy and to wear a 
knee brace.  In particular, a treatment note, dated in 
December 1994, reported a diagnosis of possible torn ligament 
vs. right knee strain.  

Also in March 1995, the veteran was medically examined for VA 
purposes.  He reported his knee had not improved since his 
last VA examination in October 1993, and that he wore a knee 
brace, especially when he went running.  The veteran also 
noted that he had scaled back his running considerably 
because of pain afterwards, and that pain also occurred with 
prolonged standing.  On further clinical evaluation, there 
was no evidence of swelling or deformity, or evidence of 
laxity, effusion, or apprehension sign.  However, there was 
pain on palpation around the medial and lateral aspect of the 
patella and along the popliteal fossa.  Range of motion of 
the right knee was 0 degrees to 145 degrees, with no pain.  
The veteran was noted to be able to walk normally and to walk 
on his toes, his heels, and the sides of his feet.  An X-ray 
taken of the right knee, in November 1994, was reported to be 
within normal limits.  The examiner's diagnosis was chronic 
right knee pain, with clinical findings of tenderness, but no 
laxity or effusion, and radiographic findings within normal 
limits.  

Thereafter, in September 1996, the RO received VAMC Salem 
treatment records, dated from January 1995 to August 1996.  
These records reflected the veteran's treatment for right 
knee pain.  In particular, the veteran was noted to be 
undergoing physical therapy which included a Cybex exercise 
program and muscle stretching exercises, in addition to moist 
heat and ultrasound for his right knee.  He was also noted to 
have his patella taped, using the split tape technique.  In 
particular, an orthopedic evaluation, in January 1996, 
revealed no evidence of crepitus, varus or valgus laxity, or 
patella grind, and there was a full range of motion of the 
right knee.  The veteran's ACL (anterior cruciate ligament) 
was noted to appear intact with a negative anterior drawer, 
Lachman's test, and McMurray's sign.  Radiographic studies 
were within normal limits, with possible minimal spurring of 
the superior patella on the right.  The examiner opined that 
it was very possible the veteran had some form of tendinitis, 
since he was quite active with sporting activities.  

In February 1997, the RO received a Statement in Support of 
Claim (VA Form 21-4138) from the veteran, in which he 
reported that his right knee was painful and evidenced 
effusion, in addition to being unstable, causing him to fall 
on occasion.

In May 1997, the RO received additional VAMC Salem treatment 
records, some duplicative, dated from November 1995 to April 
1997.  These record noted the veteran's continued treatment 
for right knee pain.  In particular, a physical therapy note, 
dated in September 1996, reported that the veteran was 
significantly tender to palpation over the right knee medial 
joint line.  Also, a treatment record, dated in November 
1996, noted that the veteran experienced pain and swelling in 
his right knee after running.   


In August 1997, the veteran was medically examined for VA 
purposes.  He reported that his right knee continued to give 
out, and that he had been told that he should not run or jog.  
In addition, he noted that his right knee continued to throb 
around the outline of the knee cap and that, after a long 
hike, the knee would swell up.  Upon clinical evaluation, the 
veteran's right knee revealed no swelling or deformity, but 
was positive for crepitus and laxity.  Flexion and extension 
of the knee were 140 degrees to +15 degrees.  The examiner's 
diagnosis was chronic right knee sprain.  

In February 1998, the veteran testified before a hearing 
officer at the VARO in Roanoke.  Under questioning, the 
veteran reported that he could no longer run long distances 
as he had in the military, and that he had been told not to 
run by his treating VA physician.  He noted that he had 
recently jogged a half mile for the first time in six months, 
and that had caused his knee to swell.  He described the pain 
in his knee as a shooting and burning pain, and said he was 
unable to stand for any prolonged period of time.  The pain 
reportedly radiated up to his right quadriceps and down 
through his calf.  In addition, the veteran testified that he 
heard a grinding and popping sound in his knee, and reported 
that he took Motrin to combat the pain and swelling.  
Furthermore, he stated that he was employed as a personal 
trainer at a local gym, although he did not conduct any 
aerobic exercise classes.  

In March 1998, the RO received additional VAMC Salem 
treatment records, dated from April 1997 to February 1998.  
These records noted tests and treatment for low back, 
cervical, right ankle, and right knee pain.  In particular, a 
radiographic study of the right knee, in April 1997, was 
within normal limits.  A physical therapy treatment note, 
dated in September 1997, reflected the veteran's complaint of 
right knee pain, which was decreased by wearing a knee brace, 
and by rest.  The veteran also reported that right knee pain 
did limit his activities at times.  The veteran was noted to 
have had problems with terminal right knee extension and 
squats.  There was also positive tenderness to palpation of 
the right lateral joint line and superior pole of the 
patella. 


In April 1998, the veteran again underwent a VA examination.  
He complained of chronic right knee pain, with the pain 
located medially/laterally beside the patella.  In addition, 
he noted that his right knee swelled, which he treated with 
ice, and that his knee gave out on him once every other week.  
Upon clinical evaluation, the veteran's right knee was not 
swollen, but was tender at the anterior, medial, and lateral 
knee joints.  It was positive for laxity, negative for 
crepitus, and exhibited a full range of motion.  A 
radiographic study of the right knee was within normal 
limits, and the examiner's diagnosis was history of bilateral 
knee strain and continued pain.  

II.  Analysis

a.  Service Connection for Hypothermia

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the United States Court 
of Veterans Appeals, prior to March 1, 1999), which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

With regard to the veteran's contention that he currently 
suffers from service-related residuals of hypothermia, the 
Board finds that the claim is not well grounded.  In reaching 
this conclusion, we note that the veteran was treated on one 
occasion for hypothermia while in service.  This treatment 
appears to have been for a problem which was acute and 
transitory in nature, given that no additional treatment was 
received by the veteran in service, and given further that no 
residuals associated with hypothermia were noted at 
separation.  Furthermore, we also note that the veteran has 
received no post-service treatment for hypothermia or 
residuals thereof.  Thus, the Board finds that there is no 
medical evidence of a current disability associated with 
residuals of hypothermia.  

We are also mindful that the Court of Appeals for Veterans 
Claims has held that a disorder suffered in service will be 
determined to be chronic under 38 C.F.R. § 3.303(b) when 
there is competent medical evidence to establish its 
chronicity, based upon both its existence in service and its 
relationship to the same condition after service.  Savage v. 
Gober, 10 Vet.App. 488, 495 (1997).  Where the disorder is of 
a type that requires medical expertise (as opposed to mere 
lay observation) to demonstrate its existence, such medical 
evidence must be of record.  Id. (citing Epps, Caluza, 
Grottveit, supra).  In this instance, there has been no 
competent medical evidence presented demonstrating that the 
veteran currently suffers from residuals associated with his 
treatment in service for hypothermia.  

Even where chronicity in service or within an applicable 
presumption period is not established, a claimant can still 
establish a chronic disorder, also under section 3.303(b), by 
demonstrating continuity of symptomatology from service until 
the post-service diagnosis of the condition.  Savage, supra, 
10 Vet.App. at 496.  As noted above, there has been no 
competent medical evidence presented which demonstrates that 
the veteran currently suffers from residuals associated with 
his treatment in service for hypothermia.  Thus, this section 
cannot serve to assist him in establishing a plausible claim.  

The Board therefore concludes, given that he veteran was 
treated on only one occasion in service for hypothermia, 
there were no findings reported with respect to any residuals 
of hypothermia at separation, and the veteran has received no 
post-service treatment for residuals of hypothermia, he has 
not met the initial burden of presenting evidence of a well-
grounded claim for service connection for residuals of 
hypothermia, under the applicable law as interpreted in the 
Caluza and Savage precedents.  See also Rose v. West, 
11 Vet.App. 169, 171-72 (1998), emphasizing that section 
3.303(b) provides an alternative method of establishing 
service connection but does not override the analysis set 
forth in Caluza and Epps, supra.

The veteran has been very specific in asserting that he 
currently suffers from residuals of hypothermia.  In 
particular, he contends that he did not receive additional 
treatment for the condition in service because his later duty 
stations were in warm weather climates.  Furthermore, he has 
reported a current inability to tolerate cold weather, with 
symptoms of pain and a feeling that his skin was burning and 
being pierced by needles.  He has also noted that he had no 
problems tolerating cold weather prior to service.  While the 
Board does not doubt the sincerity of the veteran's 
contentions in this regard, and his belief that he suffers 
from service-related residuals of hypothermia, our decision 
must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that medical evidence must establish that a 
current disability exists, and that the disability is related 
to a period of active military service.  Competent medical 
evidence has not been presented establishing that the veteran 
currently suffers from any disabling residuals related to 
hypothermia.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998); Rabideau v. Derwinski, Montgomery v. 
Brown, both supra.  As the Court has noted elsewhere, "in 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, however strongly felt because, 
as a lay person, he is not competent to offer medical 
opinions.  See Bostain v. West, 11 Vet.App. 124, 127 (1998), 
citing Espiritu, supra.; See also Carbino v. Gober, 10 
Vet.App. 507, 510 (1997), aff'd sub nom. Carbino v. West, 168 
F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).


Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for residuals of hypothermia, regardless of the fact 
that he currently is not shown to be suffering from a 
disability that may be service-connected.  Such evidence 
would need to show, through competent medical evidence, a 
current disability, and that such disability, "resulted from 
a disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of it, and the 
Board does not have jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
residuals of hypothermia must be denied.  See Epps v. Gober, 
supra.


b.  New and Material Evidence (Bilateral Hearing Loss)

The previous rating action in December 1993 which denied the 
veteran service connection for bilateral hearing loss became 
final and is, therefore, not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In order to reopen his claim, the veteran must present new 
and material evidence with respect thereto.  38 U.S.C.A. 
§ 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the December 1993 decision, we must first 
note that the United States Court of Appeals for Veterans 
Claims had previously held that the Secretary of Veterans 
Affairs, and, on appeal, the Board, were required to perform 
a two-step analysis when a claimant sought to reopen a claim 
based upon new evidence.  First, it was to be determined 
whether the evidence was "new and material."  Second, if 
the Board determined that the claimant had produced new and 
material evidence, the claim was reopened and the Board 
evaluated the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 
Vet.App. 144 (1991).  Whether the new evidence was 
"material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc).  In addition, Hodge overruled 
Colvin and its progeny as to the materiality element of the 
new-and-material-evidence test.  See Elkins, supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
bilateral hearing loss, is that which has been submitted 
since the RO entered its decision on this matter in December 
1993.  

We note that the veteran has not submitted any medical 
evidence with respect to his claim for bilateral hearing 
loss, since the final RO decision entered in 1993.  He has 
reported that he was exposed to noise-hazardous conditions in 
service, as a result of his work in the motor pool, and 
during live weapons firing exercises.  As noted above, the 
veteran's audiometric evaluations prior to service, at 
separation from service, and two months following service, 
were all within normal limits.  Therefore, the Board finds 
that, besides the veteran's statements, no evidence has been 
added to the file since December 1993 that is new and 
material, sufficient to warrant reopening the veteran's 
claim.  In this regard, we note that the veteran's lay 
assertions, although they may be sincerely felt, do not 
constitute competent medical evidence sufficient to reopen a 
claim.  See Bostain, Routen, both supra.  

The Board further notes that, in its November 1997 SOC, the 
RO cited to 38 C.F.R. § 3.156(a), and cited the regulation's 
pertinent language, discussed with approval in Hodge, as it 
relates to new and material evidence claims.  In addition, 
the RO described new and material evidence as that which is 
"relevant and probative" and presents a "reasonable 
possibility" of changing the previous outcome of the claim.  
Those quoted terms derive from the Colvin precedent, which, 
as discussed above, was overruled by the Federal Circuit, in 
Hodge, in 1998.  The Court of Appeals for Veterans Claims has 
held that an appeal must generally be remanded where the 
invalidated Colvin standard has been applied.  See Elkins, 
supra, 12 Vet.App. at 218.  On the other hand, where no 
competent evidence has been submitted at any time to 
establish a post-service hearing loss which is related to 
service, we must be mindful that "even if" we, or the RO, 
"were to conclude that new and material evidence had been 
submitted under Hodge and the appellant's claim were to be 
reopened, there simply is no way as a matter of law that he 
could prevail" because he has not submitted a well-grounded 
claim.  See Winters, supra, 12 Vet.App. at 208.


Therefore, after review of the record, the Board can find no 
reason that a remand of the veteran's appeal, for 
reconsideration by the RO under the Hodge new-and-material-
evidence standard, would be judicially expedient or otherwise 
result in a different finding.  Such a remand would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters, supra, at 207; 
Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  

In summary, we thus conclude that new and material evidence 
to reopen the veteran's claim for service connection for 
bilateral hearing loss has not been presented, and the claim 
may not be reopened.  


c.  Increased Rating for a Right Knee Disorder

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part on 
the veteran's assertion that his service-connected right knee 
disability is more severe then previously evaluated.  See 
Arms v. West, 12 Vet.App. 188, 200 (1999), citing Proscelle 
v. Derwinski, 2 Vet.App. 629 (1992).  The Board is also 
satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).

Where entitlement to compensation has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet.App. 55 (1994).

The RO has assigned a 10 percent evaluation for the veteran's 
right knee disability, in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Under this code, for impairment 
of the knee, severe recurrent subluxation or lateral 
instability warrants the assignment of a 30 percent rating, 
moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating, and a 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability.

A review of the evidence reflects that the veteran has 
continually complained of pain, effusion, and instability in 
his right knee, since twisting the knee while playing 
football in service.  He has undergone physical therapy at 
the VAMC Salem, which included treatment with moist heat, 
ultrasound, and leg strengthening exercises.  An orthopedic 
examination in January 1996 noted no objective findings of 
laxity or limitation of motion of the right knee, but the 
examiner opined that the veteran was probably suffering from 
tendinitis. Subsequently, VA examinations in 1997 and 1998 
have reflected positive laxity of the right knee with joint 
line tenderness, although the knee has evidenced a full range 
of motion, and radiographic studies have been within normal 
limits.  The Board is also aware that the veteran has 
reported that he can no longer run or jog because of 
resulting pain and effusion in the right knee.  However, he 
has noted that he works as a personal trainer at a local gym, 
although he does not participate in any aerobics classes. 


In assessing the veteran's disability, the Board is aware of 
the applicability of the precedential judicial decision in 
DeLuca v. Brown, 8 Vet.App. 202, 207 (1995), wherein the 
Court of Appeals for Veterans Claims held that a particular 
diagnostic code which rates on the basis of range of motion 
must be applied in conjunction with 38 C.F.R. §§ 4.40, 4.45, 
as to additional factors affecting limitation of motion.  
However, we note that DC 5257 does not rate merely on range 
of motion, but on overall disability of the knee.  The Court 
subsequently held, in the decision of Johnson v. Brown, 9 
Vet.App. 7, 10-11 (1996), that sections 4.40 and 4.45 and 
DeLuca did not apply with respect to DC 5257.  Cf. VAOPGCPREC 
36-97 (Dec. 12, 1997).  However, in Fenderson v. West, 12 
Vet.App. 119, 128 (1999), the Court held that a veteran's 
complaint of "pain that is worse with activities is evidence 
of pain on movement and functional disability due to pain 
that requires explicit consideration under 38 C.F.R. §§ 4.40 
and 4.45."  

We note that, while the most analogous Code applicable to the 
veteran's disability was DC 5257, he has consistently 
complained of right knee pain, especially with respect to 
athletic activities involving running or jogging.  On the 
record before us, we do not believe the evidence 
preponderates in favor of a higher disability rating.  
However, in our view, given the Court's holding in Fenderson, 
supra, and consideration of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to functional impairment due to pain; the prolonged 
history of physical therapy for the veteran's right knee; and 
objective evidence of laxity and joint line tenderness on VA 
examination, there is sufficient evidence for us to consider 
the doctrine of reasonable doubt.

When, after considering all the evidence both for and against 
the veteran's claim, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  Having reviewed the record, we conclude that the unique 
facts of this case warrant the application of the reasonable 
doubt doctrine.  Granting the veteran the benefit of the 
doubt, the Board finds that his service-connected right knee 
disorder justifies an increase from 10 to 20 percent, for 
moderate disability.  


With respect to whether a 30 percent schedular rating is 
warranted, i.e., for severe disability, the Board observes 
that our grant of an increase to 20 percent has been granted 
through the exercise of the reasonable doubt/benefit of the 
doubt doctrine and that, as discussed above, we do not find 
that the preponderance of the evidence fully supports even 
that evaluation.  Thus, with respect to an increased rating 
to 30 percent, we will simply note that the evidence does not 
reflect severe knee impairment at this time.

The Board has also considered whether the veteran's right 
knee disability would warrant a higher disability rating 
under any additional Codes considered in assessing knee 
injuries.  See 38 C.F.R. § 4.71a, DCs 5256-5263 (1998).  
However, a review of the evidence does not reflect that the 
veteran's right knee exhibits ankylosis, recurrent 
subluxation, a compensable limitation of flexion or 
extension, malunion of the tibia or fibula, genu recurvatum 
(hyperextension of the knee joint), or post status 
dislocation or removal of semi-lunar cartilage.  Therefore, 
we do not find any of these additional Codes applicable to 
the veteran's claim.  


ORDER

1. Entitlement to service connection for hypothermia is 
denied.  

2. New and material evidence has not been presented to reopen 
a claim of service connection for bilateral hearing loss, 
and the claim is denied.  

3. Entitlement to an increased rating for a right knee 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  






REMAND

With respect to the issue of a rating in excess of 10 percent 
for cervical strain, the veteran has submitted a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).  That is, the Board 
finds that he has submitted a claim which is plausible.  This 
finding is based in part on the veteran's assertion that his 
service-connected cervical strain is more severe then 
previously evaluated.  See Arms v. West, 12 Vet.App. 188, 200 
(1999), citing Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

A review of the claims file reflects that, during an October 
1993 VA examination, the veteran was found to suffer from 
reduced cervical flexion, but no other clinical or 
radiographic findings were noted.  During his personal 
hearing in July 1994, the veteran testified that he suffered 
from pain and stiffness in his neck when sitting down or in 
cold weather, and that these symptoms usually lasted two to 
three hours.  

Thereafter, in March 1997, the RO received a statement from 
David Kilmer, DC, dated in January 1997.  Dr. Kilmer noted 
that he had been treating the veteran since May of 1995.  
During the initial evaluation of the veteran's neck, there 
was a decreased range of motion in rotation bilaterally, with 
pain in the suboccipital region.  The suboccipital muscles at 
that time were very tense, and currently remained in the same 
condition.  In summarizing, Dr. Kilmer indicated that the 
veteran suffered from neck pain and would need therapy on a 
regular basis.  He further noted that, given the length of 
time the veteran had suffered from neck pain, he felt sure 
that there would be some permanent impairment.  

Upon VA examination in August 1997, the veteran reported that 
his neck was constantly sore, and that he could not look over 
his right shoulder because of pain in his trapezius 
musculature.  On further clinical evaluation, the cervical 
spine area showed some tenderness upon palpation of C1-C5.  
Forward cervical flexion was to 30 degrees, with some 
straining and pain at C4-C5, and extension backwards was to 
30 degrees.  Right lateral flexion was to 20 degrees, with 
pain at C4-C5, and left lateral flexion was to 35 degrees.  
In addition, right lateral rotation was to 25 degrees and 
left lateral rotation was to 55 degrees.  Radiographic study 
of the cervical spine was within normal limits.  The 
diagnosis was cervical spine strain. 

Thereafter, the RO received VAMC Salem treatment records, 
dated from April 1997 to February 1998, which reflected 
physical therapy treatment for cervical pain and stiffness.  
In particular, a physical therapy note, dated in August 1997, 
reflected the veteran's complaints of chronic neck pain, 
which increased and decreased in intensity.  He said the pain 
was sharp and burning, and that it decreased in intensity 
with application of heat, stretching his neck muscles, or 
cracking his neck.  

We note that the veteran's cervical strain is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5290, for 
limitation of motion of the cervical spine.  We are cognizant 
that, in rating disabilities of the musculoskeletal system, 
an evaluation of the level of disability present must include 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on those functional 
abilities.  38 C.F.R. § 4.10.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness should also be considered, and is as important as 
limitation of motion.  Furthermore, a part which becomes 
painful on use must be regarded as seriously disabled. 

The Court of Appeals for Veterans Claims has emphasized that,

Under 38 C.F.R. § 4.40 (1996), the Board is 
required to consider the impact of pain in making 
its rating determination.  Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991).  The Board is required 
to provide a statement of its reasons and bases 
with respect to that aspect of the determination 
as well.  Ibid (citing Gilbert, 1 Vet.App. at 58).  
Although section 4.40 does not require a separate 
rating for pain, it does promulgate guidance for 
determining ratings under other diagnostic codes 
assessing musculoskeletal function.  See generally 
38 C.F.R. § 4.71(a) (1996).  The fact that a 
specific rating for pain is not required by 
section 4.40 does not relieve the BVA from its 
obligation to provide a statement of reasons or 
bases pertaining to that regulation.  See DeLuca 
v. Brown, 8 Vet. App. 202, 207 (1995).

Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997).

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10 (1998).  
Furthermore, we are not competent to ascertain the degree to 
which a disability has manifested itself, or how much pain 
the veteran is experiencing, or any associated functional 
loss, without a solid foundation in the record, grounded in 
medical evidence.  See Rucker v. Brown, 10 Vet.App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet.App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).

The Court of Appeals for Veterans Claims recently reaffirmed 
its holding in DeLuca, holding, in an analogous case:

In light of the veteran's . . . testimony as to 
pain . . . , which could cause functional 
impairment . . . , the Court will remand this 
claim for a new examination that adequately 
evaluates the functional impairment due to pain . 
. . , followed by a decision that specifically 
addresses the pain issue, supported by an adequate 
statement of reasons or bases.  See DeLuca v. 
Brown, 8 Vet.App. 202, 207-08 (1995); see also 
Smallwood [v. Brown, 10 Vet.App. 93, 99 (1997)]; 
Green (Victor) v. Derwinski, 1 Vet.App. 121, 124 
(1991) ("fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough 
and contemporaneous medical examination, one which 
takes into account the records of the prior 
medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, supra, holding that a veteran's complaint 
of "pain that is worse with activities is evidence of pain 
on movement and functional disability due to pain that 
requires explicit consideration under 38 C.F.R. §§ 4.40 and 
4.45."

Therefore, given the veteran's complaints of continuous neck 
pain and stiffness, and the need for consideration of the 
criteria emphasized in DeLuca, supra, the Board believes, in 
keeping with the Court's decisions, that the veteran should 
undergo an additional medical examination to better assess 
his current level of functional disability.  Accordingly, 
while we regret the delay in this case, further appellate 
consideration will be deferred and the issue with respect to 
cervical strain is REMANDED to the RO for the following 
action:

1. The RO should obtain the names and 
addresses of all medical care providers 
(VA or non-VA), if any, who have treated 
the veteran for his cervical strain since 
April 1998.  The RO should request that 
the veteran furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified.  The RO should attempt 
to obtain any such private treatment 
records and any additional VA medical 
records not already on file, which may 
exist, and incorporate them into the 
claims folder.  

2. The veteran should then be scheduled for a 
medical examination to re-evaluate the nature 
and extent of his cervical strain.  Before 
evaluating the veteran, the examinershould 
review the claims folder, including a copy of 
this Remand and any evidence added to the 
record.  The examiner's report should fully 
set forth all current complaints, pertinent 
clinical findings, and diagnoses.  In 
particular, the examiner should report on the 
level of the veteran's residual pain due to 
his cervical strain, and the effect such pain 
has on the veteran's functional ability, i.e., 
whether there is any functional loss with 
respect to the veteran's neck due to weakened 
movement, excess fatigability, incoordination, 
or pain on use.  In addition, the examiner 
should state the etiology of any pain, and 
whether such pain claimed by the veteran is 
supported by adequate pathology, or evidenced 
by visible behavior on motion or palpation.  
It is important for the examiner's report to 
include a description of the above factors 
that pertain to functional loss due to the 
cervical strain.  Each such problem should be 
expressed in terms of the degree of additional 
range-of-motion loss.  See DeLuca, supra.  All 
opinions expressed should be supported by 
reference to pertinent evidence.  

3. Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the 
RO should again consider the veteran's claim, 
with particular consideration of the 
provisions of 38 C.F.R. § 4.40.  If action 
taken remains adverse to the veteran, he and 
his accredited representative should be 
furnished a Supplemental Statement of the Case 
(SSOC) concerning all evidence added to the 
record since the last SSOC, including the 
provisions of 38 C.F.R. § 4.40.  Thereafter, 
the veteran and his representative should be 
given an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in Remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

